DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 15.
b.    Pending: 1-37.

Allowable Subject Matter
Claims 1-37 are allowed. 

The closest prior art to the present invention is JEON (US 20170140802 Al).
JEON discloses a data storage device includes a memory device including a plurality of memory cells; and a controller suitable for determining, based on data read from the plurality of memory cells, section cell numbers corresponding to threshold voltage sections, and for determining an average threshold voltage of a threshold voltage distribution selected among a plurality of threshold voltage distributions of the memory cells which are estimated based on the section cell numbers, based on a Gaussian distribution function. 
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the memory controller is structured and operable to calculate the standard deviation of the first threshold voltage distribution, based on a first probability area corresponding to a first section of the first threshold voltage distribution distinguished by a first target read voltage, a 20second probability area corresponding to a second section of the second threshold voltage distribution distinguished by a second target read voltage, and inverse Q-function values respectively corresponding to the first and the second probability areas.
Regarding independent claim 19 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein calculating the standard deviation of the first threshold distribution comprises calculating the standard deviation of the first 5threshold voltage distribution, based on a first probability area corresponding to a first section of the first threshold voltage distribution distinguished by a first target read voltage, a second probability area corresponding to a second section of the first threshold voltage distribution distinguished by a second target read voltage, and inverse Q-function 10values respectively corresponding to the first and the second probability areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824